ORDER
Defendant’s petition for writ of certiorari is allowed for the limited purpose of entering the following order:
The motion for appropriate relief which defendant would have filed in the trial court and which is attached to the petition for certiorari to this Court is treated as a motion for appropriate relief filed with this Court.
The Court, having thoroughly considered the matters raised in the motion for appropriate relief and having determined that none require an evidentiary hearing for determination and that none allow defendant any grounds for relief, the motion is therefore denied.
By order of the Court in Conference, this the 24th day of January, 1996.
Orr, J.
For the Court